726 N.W.2d 39 (2007)
Amerigo PALARCHIO, as Conservator and Guardian of Linda Palarchio, a legally incapacitated person, Plaintiff-Appellee,
v.
AUTOMOBILE CLUB INSURANCE ASSOCIATION, Defendant-Appellant.
Docket No. 128620, COA No. 258847.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's November 3, 2006 order is considered. In lieu of granting the motion, we clarify that this case is remanded to the Wayne Circuit Court only for reconsideration of its decision regarding room and board expenses. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining question presented should be reviewed by this Court.
WEAVER, J., dissents and states as follows:
I dissent from the order remanding this case to the trial court only for reconsideration of its decision regarding room and board expenses.
I would grant reconsideration and would grant leave to appeal in this case to reconsider Griffith v. State Farm Mut. Automobile Ins. Co., 472 Mich. 521, 697 N.W.2d 895 (2005).
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal to reconsider Griffith v. State Farm Mut. Automobile Ins. Co., 472 Mich. 521, 697 N.W.2d 895 (2005).